DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter wherein both “the first connecting part and the second connecting part comprising a lining projection configured to extend in a direction towards the inner volume of the first luggage part and second luggage part” of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-11, 14, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by M. Kish, JR (US 3477553 A), hereinafter Kish.
	Regarding Claim 1, Kish teaches a luggage article (30), comprising; 
A first luggage part (36) and a second luggage part (35) defining two opposing closable parts of the luggage article (30). (Figs. 1-2; Col. 4, Lines 46-55)
Wherein the first (36) and a second (35) luggage parts define an interior volume of the luggage article (30) when closed. (Figs. 1-2; Col. 3; Lines 50-54)
And an attachment part comprising; a first connecting part (38) and a second connecting part (37) that are pivotally (as seen in figures 1 to 2) connected via a hinge (hinged section 125). (Figs. 1-2, 15; Col. 6, Lines 44-48; Col. 7, Lines 68-75)
Wherein the first connecting part (38) is attached to a first edge (E1 in Modified Figure 15 below) of the first luggage part (36) and the second connecting part (37) is attached to a (E2 in Modified Figure 15 below) of the second luggage part (35). (Figs. 1, 2, 15, 17; 
And a closure part (Z1 in modified Figure 15 below; comprising 37, 38, 39a, 39b, 50, 174, and 180 as taught by Kish) adapted to secure the first connecting part (38) to the second connecting part (37), thereby preventing access to the inner volume of the luggage article (Kish teaches the luggage article can be closed). (Figs. 1-2, 5-6, 15, 17; Col. 3; Lines 50-54; Col. 5, Lines 27-37) 
[AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image8.png
    43
    61
    media_image8.png
    Greyscale
Wherein a barrier (190) that overlaps the closure part (Z1 of modified figure 15 below) is disposed between the inner volume (175, 152 in Figure 15) of the luggage article (30) and the closure part (Z1) in a radial direction (zipper assembly travels around luggage). (Figs. 15, 17;  Col. 8, Lines 43-49) 






	

	Regarding Claim 2, Kish teaches the luggage article (30) of claim 1, wherein the barrier is a projection (190) having a first end (F1 in modified Figure 17 below) that is attached to the first (38) and an opposite free end (F2 in modified Figure 17 below). (Figs. 1, 17; Col. 8, Lines 44-49)
		Regarding Claim 3, Kish teaches the luggage article (30) of claim 2, wherein the projection (195) extends from the first connecting part (38) in a direction towards the second connecting part (37) when the luggage article (30) is in the closed position. (Figs. 1, 17; Col. 8, Lines 44-49)
		Regarding Claim 4, Kish teaches the luggage article (30) of claim 2, wherein the free end of the projection is configured to be inserted into a depression (which can be seen as taught by Kish between 50 and 54 located at D1 in Modified Figure 15 above) in the second connecting part (37) when the luggage article (30) is in the closed position, wherein the depression (D1) is configured to receive the free end of the projection (F2 in modified Figure 17 below). (Figs. 1, 15, 17; Col. 8, Lines 44-49) 

    PNG
    media_image17.png
    39
    169
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    26
    31
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    24
    29
    media_image19.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image23.png
    166
    331
    media_image23.png
    Greyscale


		Regarding Claim 5, Kish teaches the luggage article (30) of claim 1, wherein the barrier (190) comprises at least one reinforcement element (52, 175), and that the reinforcement element (52, 175) is configured to improve the structural integrity of the barrier in the radial direction. (Figs. 5-6, 15, 17; Col. 8 Lines 20-41)

		Regarding Claim 7, Kish teaches the luggage article (30) of claim 1, wherein the barrier part (52, 175) is positioned adjacent to the closure part (Z1 in Modified Figure 15 above). (Figs. 5-6, 15, 17; Col. 8 Lines 20-41)
		Regarding Claim 8, Kish teaches the luggage article (30) of claim 1, wherein the closure part is a zipper (Z1 in Modified Figure 15 above).
		Regarding Claim 9, Kish teaches the luggage article (30) of claim 1, wherein the closure part (Z1 in Modified Figure 15 above) is attached to the first luggage part (36) and the second luggage part (35). (Figs. 1-2, 15, 17; Col. 4, Lines 56-58)
		Regarding Claim 10, Kish teaches the luggage article (30) of claim 1, wherein the outer periphery (173) of the first connecting part (38) extends beyond at least part of the closure part (Z1 in Modified Figure 15 above) in a radial direction away from the central point in a luggage article (30). (Figs 14-15; Col. 7, Lines 56-60)
		Regarding Claim 11, Kish teaches the luggage article (30) of claim 1, wherein the barrier (52, 175) extends along more than 75% of the first edge (E1 in Modified Figure 15 above) of the first luggage part (36), (wherein Kish describes the barrier strip 52 as being sewn to zipper fabric as a subassembly, which would comprise the entirety of the edge where the zipper fabric is located) and of the second edge (E1 in Modified Figure 15 above) of the second luggage part (35). (Wherein Kish describes guide strip (barrier 175) being sewn to zipper half 174). (Figs. 1-2, 15, 17; Col. 1, Lines 54-48; Col. 5, Lines 50-56 and 65-71; Col. 7, Lines 56-60)
		Regarding Claim 14, Kish teaches a luggage article (30)
A first connecting part (38) comprising a first groove (G1 in Modified Figure 14 below and Modified Figure 15 above) configured to receive a first edge (edge of 150) of the first luggage part, and a barrier (190) extending around an edge (E1 in Modified Figure 15 above) of the first luggage part (36). (Figs. 14-15; Col. 8, Lines 44-49)
A connecting part (37) comprising a second groove (which comprises 54 being contained within 47, 56, and 60 as seen in Figures 5-6, and G2 in Modified Figure 15 above), configured to receive a second edge (54) of a luggage part (30). (Figs. 5-6; Col. 5, Lines 34-49)
Wherein the first (36) and second luggage (35) parts are pivotally connected about a hinge (125). (Figs. 1-2, 13; Col. 6, Lines 44-48; Col. 7, Lines 68-75)
Wherein the first (36) and second (35) luggage parts define an inner volume of the luggage article (30) when in a closed position (where Kish teaches that the luggage is a bag that is capable of being closed, wherein the inner volume can be seen in Figure 1). (Figs. 1-2; Col. 3, 50-54)
And a depression (which can be seen as taught by Kish between 50 and 54 located at D1 in Modified Figure 15 above) configured to receive a free end of the barrier (F2 in Modified Figure 17 above)  of the first connecting part (38) when the luggage article (30) is in the closed position. (Figs. 1, 15, 17; Col. 8, Lines 44-49)  

    PNG
    media_image27.png
    45
    70
    media_image27.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image32.png
    195
    259
    media_image32.png
    Greyscale
[AltContent: rect]
    PNG
    media_image33.png
    25
    39
    media_image33.png
    Greyscale
[AltContent: arrow][AltContent: connector]
    PNG
    media_image34.png
    39
    178
    media_image34.png
    Greyscale

		



Regarding Claim 15, Kish teaches the luggage article (30) of claim 14 above, Kish further teaches wherein the first connecting part (38) further comprises a fabric flange (175) configured to secure a fabric material (174) between the first connecting part (38) and the first luggage part (36). (Wherein Kish teaches the construction of the fabric flange (175) correspondent to the second connecting part (37) as (52) configured to secure fabric (50), Kish additionally teaches that flange (175) is of similar construction. (Col. 2, Lines 8 – 16; Col. 5, Lines 20 – 33; Col. 7, Lines 51-60)	
	Regarding Claim 18, Kish teaches the luggage article (30) of claim 14 above, Kish further teaches wherein the closure part comprises a zipper (Z1 of Modified Figure 15 above). (Figs. 1-2, 5-7, 9-10, 15-17, 21; Col. 2, Lines 7-44)
	Regarding Claim 19, Kish teaches the luggage article (30) of claim 18 above, Kish further teaches wherein the first portion (174) of the closure part (Z1 in Modified Figure 15 above) extends into a first channel (CH1 in Modified Figure 14 above, defined by 173 and 175) of the first connecting part (38), and wherein a second portion (50) of the closure part (Z1 in modified Figure 15 above) extends into a second channel (CH2 in Modified Figure 5 above) of the second connecting part (37). (Figs. 1-2, 5-6, 12-14, 15, 17; Col. 5, Lines 38-49; Col. 7, Lines 56-67)
	Regarding Claim 20, Kish teaches the luggage article (30) of claim 18 above, Kish further teaches that the closure part (Z1 of Modified Figure 15 above) comprises a first end (ZE1 of Modified Figures 2 and 11 below) and second end (ZE2 of Modified Figures 2 and 11 below), wherein the closure part extends between the first and second ends (ZE1 and ZE2 respectively), and wherein the first and (ZE1 and ZE2 respectively) each abut a respective side of the hinge (125). (Figs. 1,2, 11; [AltContent: connector][AltContent: rect]Col. 5, Lines 65-70)



Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kish (US 3477553 A), as applied to claim 1 above, and further in view of Nicholson (US 20150113846 A1).
	Regarding Claim 6, Kish teaches all of the elements of the present invention as applied to claim 1 above. Kish further teaches that the first connecting part (38) comprises a first barrier part (175) that extends across a radial axis (wherein the barrier can be seen in figure 15 extending across a radial axis), and wherein the second connecting part (37) comprises a second barrier part (52) and is configured to secure the first barrier part (175) when the luggage article (30) is in the closed position. 
	Kish does not teach the barrier extending from a central point in the luggage article.
Nicholson teaches a luggage article (21) that has the opening extending from a central point. Wherein Nicholson teaches two substantially equal sections (22 and 23) that are hingedly connected, thereby resulting them being connected on a central plane. (Figs. 1-5; [0031])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage article with a barrier as described by Kish, and provide for a centralized opening of the luggage article as taught by Nicholson. One would be motivated to combine these elements as it would provide for a protective barrier extending radially behind the central opening of a luggage article.
	Regarding Claim 12, Kish teaches all of the elements of the present invention in claim 1 above except, wherein the first luggage part and the second luggage part each define at least 30 percent of the inner volume of the luggage article.
(22 and 23) that are connected to define an inner volume of a luggage article (21). Wherein being substantially equal sections of storage space provides for each section to define at least 30 percent of the inner volume of the luggage article. (Figs. 1-5; [0031])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage article with a barrier as decribed by Kish, and provide for a sections of a luggage article that provide at least 30% of the inner volume taught by Nicholson. One would be motivated to combine these elements as it would provide the organizational benefit of having a substantial volume of storage space within either section of the luggage article.
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kish (US 3477553 A), and further in view of Haimoff (US 20180035775).
	Regarding Claim 13, Kish teaches all of the elements of the present invention in claim 1 above except, wherein the first connecting part and the second connecting part comprise a lining projection configured to extend in a direction towards an inner volume of the first luggage part and the second luggage part, thereby creating a space between the lining projection and the luggage parts.
	Haimoff teaches a first connecting part (CP1 in Modified Figure 7F below) and a second connecting part (CP2 in Modified Figure 7F below) comprising a lining projection (56) configured to extend in a direction towards an inner volume of the first luggage part (14) and the second luggage part (12), thereby creating a space between the lining projection (56) and the luggage parts. (Figs. 2A-3B, 7A-7F; [0034], [0076], [0079])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage article as described by Kish, and implement a lining 

    PNG
    media_image50.png
    562
    331
    media_image50.png
    Greyscale

    PNG
    media_image51.png
    32
    169
    media_image51.png
    Greyscale

    PNG
    media_image52.png
    23
    37
    media_image52.png
    Greyscale

    PNG
    media_image53.png
    24
    36
    media_image53.png
    Greyscale
[AltContent: rect][AltContent: rect][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]







	Regarding Claim 16, Kish teaches all of the elements of the present invention in claim 14 above except, wherein the second connecting part further comprises a radial flange, wherein a compartment separator extends from the radial flange, thereby dividing the inner volume of the luggage article.
	Haimoff further teaches that the second connecting part (CP2 in Modified Figure 7F above) further comprises a radial flange (56), wherein the compartment separator (44) extends from the radial flange (56), thereby dividing the inner volume of the luggage article. (Figs. 2A-3B, 7A-7F; [0034], [0076], [0079]) 
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage article as described by Kish, and implement a compartment separator as taught by Haimoff. One would be motivated to combine these elements as .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kish (US 3477553 A), as applied to claim 14 above, and further in view of Looram et al. (US 7735615 B2).
	Regarding Claim 17, Kish teaches all of the elements of the present invention in claim 14 above except, wherein the first connecting part and the second connecting part each comprise a material that is more rigid than the material of the first and the second luggage parts.
	Looram et al. teaches that the first connecting part (10) and the second connecting part (12) each comprise a material that is more rigid than the material of the first (4) and second (6) luggage parts. (Figs. 1-5; Col. 3, Lines 35-50; Col. 6, Lines 1-19) 
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage article as described by Kish, and provide for the connecting parts to comprise a material that is more rigid than the luggage parts as taught by Looram et al. One would be motivated to combine these elements because implementing more rigid connecting parts would create a structurally stronger interface between the luggage parts when they’re connected in a closed position.
		Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Roncato (US 8960391 B2), teaches luggage with a liner that is attached to a raceway flange.
Asahi (US 4510655 A), teaches a slide fastener assembly for a case that incorporates an intermediate partition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733